        Case 3:20-cv-00806-EMC Document 54 Filed 09/14/20 Page 1 of 4




 1 KAZEROUNI LAW GROUP, APC
   Yana A. Hart, Esq. (SBN: 306499)
 2
   yana@kazlg.com
 3 2221 Camino Del Rio South, Suite 101
   San Diego, CA 92108-3609
 4
   Telephone: (619) 233-7770
 5 Fax: (619) 297-1022
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
        NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
10
11
   MISHARI ALEISA and NICOLE                      Case No. 3:20-cv-00806-EMC
12 BELLUOMINI, individually and on
   behalf of all others similarly situated,       CLASS ACTION
13
                 Plaintiffs,                      STIPULATION TO CONTINUE
14                                                THE DEADLINE FOR PLAINTIFFS
         v.                                       TO FILE MOTION TO STRIKE
15                                                DEFENDANT’S AFFIRMATIVE
   SQUARE, INC., a Delaware                       DEFENSES IN THE AMENDED
16 corporation,                                   ANSWER
17               Defendant.                       Current Deadline: September 16, 2020
                                                  Proposed Deadline: September 30, 2020
18
                                                  Hon. Edward M. Chen
19                                                Courtroom 5 – 17th Floor
20
21
22
23
24
25
26
27
28
                                                                   Case No. 3:20-cv-00806-EMC
     STIPULATION TO CONTINUE DEADLINE FOR PLAINTIFFS TO DEADLINE FOR
     LEAVE TO FILE AN AMENDED ANSWER
        Case 3:20-cv-00806-EMC Document 54 Filed 09/14/20 Page 2 of 4




 1         Plaintiffs Mishari Aleisa and Nicole Belluomini (collectively, “Plaintiffs”) and
 2 Defendant Square, Inc. (“Square”) stipulate and jointly move the Court to continue
 3 the deadline for Plaintiffs to file a Motion to Strike Square’s Answer, including
 4 Affirmative Defenses, to September 30, 2020 to allow the parties to conduct further
 5 meet and confer efforts.
 6         After Square filed an Answer to Plaintiff’s Aleisa’s complaint (dkt. 32), the
 7 parties met and conferred regarding certain affirmative defenses Square alleged. As a
 8 result, Square filed an Amended Answer to the Complaint. (dkt. 47)
 9         Thereafter, the parties have attempted to conduct another meet and confer
10 regarding the Amended Answer and had a call regarding Plaintiffs’ intended motion
11 to strike the Amended Answer. The parties have been making progress, but were
12 primarily focused on finalizing the briefing, including Square’s replies to its motion
13 to dismiss and motion to stay. (dkt. 25, 42). The parties believe that further meet and
14 confer efforts are warranted.
15         The parties agreed to continue their discussions in effort to reach a compromise
16 and possibly resolve the need for Plaintiffs’ filing of the intended motion to strike.
17 Since Plaintiffs’ deadline to file the motion is this Wednesday, September 16, 2020,
18 the parties will have little time to confer this week regarding the motion, and thus, ask
19 the Court’s continuance of Plaintiffs’ deadline to September 30, 2020.
20         The parties believe that continuing the deadline to file a motion to strike will
21 not interfere with the parties’ current deadlines, and will possibly minimize the
22 judicial resources in the event the parties are able to resolve their differences without
23 the need to file a motion.
24         IT IS SO STIPULATED.
25
26
27
28
                                             -2-                    Case No. 3:20-cv-00806-EMC
     STIPULATION TO CONTINUE DEADLINE FOR PLAINTIFFS TO FILE A MOTION TO
     STRIKE THE ANSWER
        Case 3:20-cv-00806-EMC Document 54 Filed 09/14/20 Page 3 of 4




 1 Dated: September 14, 2020
 2                                   SHEPPARD, MULLIN, RICHTER & HAMPTON
 3                                   LLP

 4
 5                                   By                 s/Shannon Z. Petersen
 6                                                    SHANNON Z. PETERSEN
                                                            LISA S. YUN
 7                                                          SIEUN J. LEE
 8
                                                        Attorneys for Defendant
 9                                                          SQUARE, INC.
10
11 Dated: September 14, 2020
12                                   KAZEROUNI LAW GROUP, APC
13
14
                                     By                   s/Yana Hart
15                                                SEYED ABBAS KAZEROUNIAN
16                                                       YANA HART

17                                                     Attorneys for Plaintiffs
18                                                 MISHARI ALEISA and NICOLE
                                                          BELLUOMINI
19
20
21
22
23                           SIGNATURE AUTHORIZATION

24         Pursuant to Local Rule 5-1(i), I hereby certify that the contents of this document

25 is acceptable to the counsel signing above and that I have obtained counsel’s
26 authorization to affix his/her electronic signature to this document.
27
28
                                             -3-                    Case No. 3:20-cv-00806-EMC
     STIPULATION TO CONTINUE DEADLINE FOR PLAINTIFFS TO FILE A MOTION TO
     STRIKE THE ANSWER
        Case 3:20-cv-00806-EMC Document 54 Filed 09/14/20 Page 4 of 4




 1 Dated: September 14, 2020
 2                                   KAZEROUNI LAW GROUP, APC
 3
 4
                                     By                   s/Yana Hart
 5                                                SEYED ABBAS KAZEROUNIAN
 6                                                       YANA HART
 7                                                     Attorneys for Plaintiffs
 8                                                 MISHARI ALEISA and NICOLE
                                                          BELLUOMINI
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -4-                    Case No. 3:20-cv-00806-EMC
     STIPULATION TO CONTINUE DEADLINE FOR PLAINTIFFS TO FILE A MOTION TO
     STRIKE THE ANSWER
